        Case 1:20-cv-03887-LTS-SDA Document 9 Filed 06/16/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                                   6/16/2020
 Alfred Wilder,

                                 Plaintiff,
                                                                  1:20-cv-03887 (LTS) (SDA)
                     -against-
                                                                  ORDER OF SERVICE
 City of New York et al.,

                                 Defendants.


STEWART D. AARON, United States Magistrate Judge:

        Because Plaintiff has been granted permission to proceed in forma pauperis (“IFP”) (see

ECF No. 7), he is entitled to rely on the Court and the U.S. Marshals Service to effect service.

Walker v. Schult, 717 F.3d. 119, 123 n.6 (2d Cir. 2013 ); see also 28 U.S. C. § 1915(d) (“The officers

of the court shall issue and serve all process . . . in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the court

must order the Marshals Service to serve if the plaintiff is authorized to proceed IFP).

        To allow Plaintiff to effect service on Defendants through the U.S. Marshals Service, the

Clerk of Court is instructed to fill out a U.S. Marshals Service Process Receipt and Return form

(“USM-285 form”) for each Defendant. The Clerk of Court is further instructed to issue

summonses and deliver to the Marshals Service all the paperwork necessary for the Marshals

Service to effect service upon these defendants. Plaintiff must notify the Court in writing if his

address changes, and the Court may dismiss the action if Plaintiff fails to do so.

        Plaintiff is advised that, due to the health crisis, parties proceeding pro se are encouraged

to submit all filings by email to Temporary_Pro_Se_Filing@nysd.uscourts.gov. Additional

information, including instructions on this new email service for pro se parties, is available on the

Court’s website at https://www.nysd.uscourts.gov/prose.
         Case 1:20-cv-03887-LTS-SDA Document 9 Filed 06/16/20 Page 2 of 2



       Plaintiff is further advised that there is a legal clinic in this District to assist people who

are parties in civil cases and do not have lawyers. The Clinic is run by a private organization called

the New York Legal Assistance Group; it is not part of, or run by, the Court (and, among other

things, therefore cannot accept filings on behalf of the Court). An unrepresented party can make

an appointment in person or by calling 212-659-6190.

       A copy of this Order will be mailed to the pro se Plaintiff by Chambers.

SO ORDERED.

DATED:         New York, New York
               June 16, 2020

                                                      ______________________________
                                                      STEWART D. AARON
                                                      United States Magistrate Judge




                                                  2
